                        Case MDL No. 3010 Document 58 Filed 05/19/21 Page 1 of 4
 UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


                  3010                                          Digital Advertising Antitrust Litigation
 MDL No. _____________                        & T ITLE - IN RE: __________________________________


                                                     NOTICE OF APPEARANCE
                          Appearances should only be entered in compliance with Rule 4.1(c).

 PARTIES REPRESENTED (indicate plaintiff or defendant--attach list if more than one
 action):

Defendant - Facebook, Inc.



 SHORT CASE CAPTION(s) (Include District(s), Civil Action No(s).-- attach list if more
 than one action):

Please see attached Schedule A


                             *****************************************************

         In compliance with Rule 4.1(c), the following designated attorney is authorized to file and
 receive service of all pleadings, notices, orders, and other papers relating to practice before the
 Judicial Panel on Multidistrict Litigation on behalf of the plaintiff(s)/ defendant(s) indicated. I am
 aware that only one attorney can be designated for each party.

                   05/19/2021
                                                                                /s/ Kevin J. Orsini

                           Date                                                                      Signature of Attorney or Designee

 Name and Address of Designated Attorney:

 Kevin J. Orsini - Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New York, NY 10019


 Telephone No.:                212-474-1596                                                            Fax No.: 212-474-3700
                korsini@cravath.com
 Email Address: __________________________


 Instructions:

 1. From the JPM L hom e page, download N otice of Appearance. Fill out form and save in .pdf format. (All docum ents filed with the Judicial Panel m ust be in PD F Format.)
 T he Appearance Form is to be filed as the m ain PD F docum ent. Any docum ents subm itted with the Appearance F orm are attachm ents.
 2. Select M D L from the m enu bar at the top of the E CF screen.
 3. Click on N otices. Select the appropriate N otice of Appearance. Select N ext.
 4. Enter the three or four digit M D L num ber (ex. 875). Select N ext.
 5. V erify M D L num ber, if correct Select N ext.
 6. Choose the case(s) for which the Appearance is being filed. Select N ext.
 7. Select Party. Select next twice.
 8. U pload the Appearance Form as the M ain docum ent and all other docum ents as attachm ents. Be sure to choose a category and description. Select the docum ent to which
 the Appearance relates. (N ote: Appearances filed in new litigations will be linked to the initial M otion for T ransfer and Appearances filed in transferred litigations should be
 linked to the Conditional T ransfer Order (CT O).
 9. Select the next button and verify docket text. If correct continue to select next to com plete the transaction.




                                                                                                                                                               JPML Form 18
Case MDL No. 3010 Document 58 Filed 05/19/21 Page 2 of 4




                SCHEDULE A
         Case MDL No. 3010 Document 58 Filed 05/19/21 Page 3 of 4




               United States Judicial Panel on Multidistrict Litigation

                                    MDL No. 3010

                      In re Digital Advertising Antitrust Litigation

Kevin J. Orsini represents Defendant Facebook, Inc. in each of the below cases:

  No.                                    Case Caption

    1.   AIM Media Indiana Operating, LLC v. Google LLC & Facebook, Inc., No. 21-
         cv-00951 (S.D. Ind.)

    2.   AIM Media Midwest Operating, LLC v. Google LLC & Facebook, Inc., No.
         21-cv-01915 (S.D. Ohio)

    3.   AIM Media Texas Operating, LLC v. Google LLC & Facebook, Inc., No. 21-
         cv-00150 (S.D. Tex.)

    4.   Brown County Publishing Co., Inc. & Multimedia Channels LLC v. Google
         LLC & Facebook, Inc., No. 21-cv-00498 (E.D. Wis.)

    5.   Clarksburg Publishing Company, d.b.a. WV News v. Google LLC &
         Facebook, Inc., No. 21-cv-00051 (N.D. W. Va.)

    6.   Cliffy Care Landscaping LLC v. Facebook Inc., Google LLC, Alphabet Inc.,
         No. 21-cv-00360 (D.D.C.)

    7.   Coastal Point LLC v. Google LLC & Facebook, Inc., No. 21-cv-00554 (D.
         Del.)

    8.   Eagle Printing Co. v. Google LLC & Facebook, Inc., No. 21-cv-00518 (W.D.
         Pa.)

    9.   ECENT Corp. v. Google LLC & Facebook, Inc., No. 21-cv-00251 (S.D. W.
         Va.)

    10. Emmerich Newspapers, Inc., et al. v. Google LLC & Facebook, Inc., No. 21-
        cv-00274 (S.D. Miss.)

    11. Flag Publications, Inc. v. Google LLC & Facebook, Inc., No. 21-cv-00965 (D.
        Md.)

    12. Gale Force Media, LLC v. Google LLC & Facebook, Inc., 21-cv-09716
        (D.N.J.)
   Case MDL No. 3010 Document 58 Filed 05/19/21 Page 4 of 4




13. HD Media Company, LLC v. Google LLC & Facebook, Inc., No. 21-cv-00077
    (S.D. W. Va.)

14. Journal, Inc. v. Google LLC & Facebook, Inc., No. 21-cv-00072 (N.D. Miss.)
